EXHIBIT 99.1 PR Contact:Amy Paladino, Avid, 781.772.1005, amy.paladino@avid.com IR Contact:Tom Fitzsimmons, Avid, 978.640.3346, tom.fitzsimmons@avid.com Avid Announces Results for Third Quarter 2011 BURLINGTON, MA— October 27, 2011—Avid® (NASDAQ: AVID) today reported revenues of $165.0 million for the three-month period ended September 30, 2011, compared to $165.1 million for the same period in 2010. The GAAP net loss for the third quarter was $8.0 million, or $0.21 per share, compared to a GAAP net loss of $10.0 million, or $0.26 per share, in the third quarter of 2010.The revenue reported for the second quarter of 2011 was $161.3 million and the GAAP net loss was $11.9 million. The GAAP net loss for the third quarter of 2011 and 2010 included amortization of intangible assets, stock-based compensation, gain on asset sales, legal settlements and acquisition-related costs, restructuring charges, and related tax adjustments collectively totaling $8.4 million and $11.6 million, respectively. Excluding these items, the non-GAAP net income for the third quarter of 2011 was $385 thousand, or $0.01 per share, compared to non-GAAP net income of $1.6 million, or $0.04 per share, for the third quarter of 2010. “The third quarter results showed sequential improvement in revenue and profit,” said Gary Greenfield, chairman and CEO of Avid. “We continue our sharp focus on providing our customers with the products and solutions that help them succeed. In addition, we have taken actions which should accelerate improvement in our financial performance.” Revenues for the nine-month period ended September 30, 2011 were $492.6 million, compared to revenues of $483.2 million for the same period in 2010. The GAAP net loss for the first nine months of 2011 was $25.0 million, or $0.65 per share, compared to a GAAP net loss of $36.4 million, or $0.96 per share, for the same period in 2010. The GAAP net loss for the nine-month period ended September 30, 2011 included $20.6 million of amortization of intangible assets, stock-based compensation, restructuring charges,loss on asset sales, legal settlements and acquisition-related costs and related tax adjustments. Excluding these items, the non-GAAP net loss was $4.4 million, or $0.11 per share, for the first nine months of 2011.The GAAP net loss for the nine-month period ended September 30, 2010 included $31.4 million of amortization of intangible assets, gain on asset sales, stock-based compensation, restructuring charges, legal settlements and acquisition-related costs and related tax adjustments. Excluding these items, the non-GAAP net loss was $5.0 million, or $0.13 per share, for the first nine months of 2010. A reconciliation of GAAP to non-GAAP results is included in the tables attached to this release. Conference Call A conference call to discuss Avid’s third quarter 2011 financial results will be held today, October 27, 2011 at 4:30 p.m. ET. The call will be open to the public and can be accessed by dialing 719.457.2617 and referencing confirmation code 4569475. The call and subsequent replay will also be available on Avid’s website. To listen via this alternative, go to the Investors tab at www.avid.com for complete details prior to the start of the conference call. Use of Non-GAAP Financial Measures This press release contains “non-GAAP financial measures” under the rules of the U.S. Securities and Exchange Commission.Non-GAAP financial measures are not based on a comprehensive set of accounting rules or principles. This non-GAAPinformation supplements, and is not intended to represent a measure of performance in accordance with, disclosures required by generally accepted accounting principles, or GAAP. Non-GAAP financial measures should be considered in addition to, not as a substitute for or superior to, financial measures determined in accordance with GAAP.The reconciliation of the GAAP to non-GAAP financial measures that we provide is in the tables attached to this press release. Management considers both GAAP and non-GAAP financial results in managing our business.Non-GAAP financial measures are used internally, for example, in establishing annual operating budgets, in assessing operating performance and for measuring performance under incentive compensation plans. Non-GAAP financial measures are also used in operating and financial decision-making because we believe these measures reflect our ongoing business and allow meaningful period-to-period comparisons. We believe it is useful for investors and others to also review both GAAP and non-GAAP measures in order to understand and evaluate our current operating performance and future prospects in the same manner as management and to compare in a consistent manner the company’s current financial results with past financial performance. The primary limitations associated with our use of non-GAAP financial measures are that they may not include all items of income and expense that affect our operations and that the non-GAAP financial measures we use may not be directly comparable to those reported by other companies. For example, the terms used in this press release, such as non-GAAP net loss and non-GAAP net income, do not havestandardized meanings.Other companies may use the same or similarly named measures, but exclude different items, which may not provide investors with a comparable view of our performance in relation to other companies.We seek to compensate for this limitation by providing a detailed reconciliation of the non-GAAP financial measures to the most directly comparable GAAP measures in the tables attached to this press release. Use of Forward-Looking Statements The contents of this release are subject to the completion and filing of our Quarterly Report on Form 10-Q. This release includes forward-looking statements, as defined by the Private Securities Litigation Reform Act of 1995. Statements in this press release that relate to future results or events are forward-looking statements and are based on Avid’s current estimates and assumptions. Forward-looking statements may be identified by the use of forward-looking words, such as “anticipate,” “believe,” “should,” “estimate,” “expect,” “intend,” “confidence,” “may,” “plan,” “feel,” “could,” “will,” and “would,” or similar expressions. Actual results and events in future periods may differ materially from those expressed or implied by these forward-looking statements because of a number of risks, uncertainties and other factors, including: Avid’s ability to execute on its corporate strategy and meet customer needs, including the ability to produce innovative products in response to changing market demand;competitive factors; fluctuations in Avid’s revenues, based on, among other things, Avid’s performance in particular geographies; general economic conditions and conditions within the rapidly evolving media industry specifically; and other risk factors and uncertainties disclosed previously and from time to time in Avid’s filings with the U.S. Securities and Exchange Commission. In addition, the forward-looking statements contained herein represent Avid’s estimates only as of today and should not be relied upon as representing the company’s estimates as of any subsequent date. While Avid may elect to update these forward-looking statements at some point in the future, Avid specifically disclaims any obligation to do so, even if the estimates change. About Avid Avid creates the digital audio and video technology used to make the most listened to, most watched and most loved media in the world – from the most prestigious and award-winning feature films, music recordings, television shows, live concert tours and news broadcasts, to music and movies made at home.Some of Avid’s most influential and pioneering solutions include Media Composer®, Pro Tools, Interplay®, ISIS®, VENUE, Sibelius®, System 5,and Avid® Studio.For more information about Avid solutions and services, visit www.avid.com, Flickr, Twitter and YouTube; connect with Avid on Facebook; or subscribe to Avid Industry Buzz. © 2011 Avid Technology, Inc. All rights reserved. Product features, specifications, system requirements and availability are subject to change without notice. All prices are MSRP for the U.S. and Canada only and are subject to change without notice. Contact your local Avid office or reseller for prices outside the U.S. and Canada. Avid, the Avid logo, Fast Track, M-Audio, Media Composer, Pro Tools, Interplay, ISIS, Sibelius, and Avid Studio are trademarks or registered trademarks of Avid Technology, Inc. or its subsidiaries in the United States and/or other countries. The Interplay name is used with the permission of the Interplay Entertainment Corp. which bears no responsibility for Avid products. All other trademarks are the property of their respective owners. AVID TECHNOLOGY, INC. Condensed Consolidated Statements of Operations (unaudited - in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Net revenues: Products Services Total net revenues Cost of revenues: Products Services Amortization of intangible assets Total cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Amortization of intangible assets Restructuring and other costs, net (Gain) loss on sales of assets - Total operating expenses Operating loss Interest and other income (expense), net Loss before income taxes Provision for income taxes, net Net loss Net loss per common share - basic and diluted Weighted-average common shares outstanding - basic and diluted AVID TECHNOLOGY, INC. (unaudited - in thousands, except per share data) Reconciliations of GAAP financial measures to Non-GAAP financial measures: Three Months Ended September 30, 2011 Gross Operating Operating Tax Net Profit Expenses (Loss) Income Provision (Loss) Income GAAP Amortization of intangible assets Restructuring costs, net Legal settlement and acquisition-related costs (a) Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues 63 63 63 Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net income per share - diluted Three Months Ended September 30, 2010 Gross Operating Operating Tax Net Profit Expenses (Loss) Income Provision (Loss) Income GAAP Amortization of intangible assets Restructuring and other costs, net Legal settlement and acquisition-related costs (a) Gain on sales of assets Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP netincome per share - diluted (a) Represents costs included in general and administrative expenses AVID TECHNOLOGY, INC. (unaudited - in thousands, except per share data) Reconciliations of GAAP financial measures to Non-GAAP financial measures: Nine Months Ended September 30, 2011 Gross Operating Operating Tax Net Profit Expenses (Loss) Income Provision Loss GAAP Amortization of intangible assets Restructuring costs, net Legal settlements and acquisition-related costs (a) Loss on sales of assets Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP netloss per share - diluted Nine Months Ended September 30, 2010 Gross Operating Operating Tax Net Profit Expenses Loss Provision Loss GAAP Amortization of intangible assets Restructuring and other costs, net (b) Legal settlement and acquisition-related costs (a) Gain on sales of assets Tax adjustment Stock-based compensation included in: Cost of products revenues Cost of services revenues Research and development expenses Marketing and selling expenses General and administrative expenses Non-GAAP Weighted-average shares outstanding - diluted Non-GAAP net loss per share - diluted (a) Represents costs included in general and administrative expenses (b) Includes costs of $3.7 million related to exiting our former Tewksbury, Massachusetts headquarters lease Revenue Summary: Three Months Ended Nine Months Ended September 30, September 30, Video revenues Audio revenues Total net revenues AVID TECHNOLOGY, INC. Condensed Consolidated Balance Sheets (unaudited - in thousands) September 30, December 31, ASSETS: Current assets: Cash and cash equivalents Accounts receivable, net of allowances of $13,277 and $17,149 at September 30, 2011 and December 31, 2010, respectively Inventories Deferred tax assets, net Prepaid expenses Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Borrowings under revolving credit facilities $0 Accounts payable Accrued compensation and benefits Accrued expenses and other current liabilities Income taxes payable Deferred revenues Total current liabilities Long-term liabilities Total liabilities Stockholders' equity: Common stock Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost, net of reissuances ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity AVID TECHNOLOGY, INC. Condensed Consolidated Statements of Cash Flows (unaudited - in thousands) Three Months Ended Nine Months Ended September 30, September 30, Cash flows from operating activities: Net loss Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Provision for doubtful accounts 75 Non-cash provision for restructuring 42 (Gain) loss on sales of assets - Gain on disposal of fixed assets Compensation expense from stock grants and options Non-cash interest expense 74 - - Unrealized foreign currency transaction (gains) losses Changes in deferred tax assets and liabilities, excluding initial effects of acquisitions - Changes in operating assets and liabilities, excluding initial effects of acquisitions: Accounts receivable Inventories Prepaid expenses and other current assets Accounts payable Accrued expenses, compensation and benefits, and other liabilities Income taxes payable Deferred revenues Net cash used in operating activities Cash flows from investing activities: Purchases of property and equipment Decrease (increase) in other long-term assets Payments for business acquisitions, net of cash acquired - - - Purchases of marketable securities - - - Proceeds from sales of marketable securities - - - Proceeds from sales of assets - - Net cash used in investing activities Cash flows from financing activities: Proceeds from (payments related to) the issuance of common stock under employee stock plans, net Proceeds from revolving credit facilities - - - Payments on revolving credit facilities - - - Net cash provided by (used in) financing activities Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period
